Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 15 October 2021. Claims 1, 5 and 7-18 are pending and have been considered as follows. Claims 2-4 and 6 are cancelled.
Response to Arguments
	Applicant’s arguments and amendments with respect to the rejection of Claims 1, 5 and 7-18 under 35 USC 112(a) as set forth in the office action of 15 July 2021 have been considered and are persuasive. Therefore, the rejection of Claims 1, 5 and 7-18 under 35 USC 112(a) as set forth in the office action of 15 July 2021 has been withdrawn.
Applicant’s arguments and amendments with respect to the rejection of Claims 7-17 under 35 USC 112(b) as set forth in the office action of 15 July 2021 have been considered and are persuasive. Therefore, the rejection of Claims 7-17 under 35 USC 112(b) as set forth in the office action of 15 July 2021 has been withdrawn.
Applicant’s arguments and amendments with respect to the rejection of Claims 1, 5 and 7-18 under 35 USC 103 as set forth in the office action of 15 July 2021 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 5 and 7-18 are objected to because the claim listing as presented, including the underscoring and strikethroughs, do not match the original claim listing filed on 21 May 2021. It appears that Applicant has included underscoring and strikethroughs for all the claims in the claim listing of 15 October 2021 based on (matching) the claim listing filed on 08 September 2021; however, Applicant is reminded that the claim listing filed on 08 September 2021 is not entered as mentioned in the Advisory action mailed on 17 September 2021. In an effort to expedite prosecution, the Examiner is proceeding with the claims as presented under their currently amended form. The Applicant is advised to review the entire claim listing for such occurrences. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 and 18 are indefinite because of the recited limitation “passengers”. It is unclear, whether “passengers” and the previously recited limitation “riders” are meant to be different from each other or not and if meant to be different then it is further 

Claims 12 and 13 are indefinite because of the recited limitations “wherein the processing circuitry is further configured to control the opening/closing of the window of the vehicle, corresponding to weather” and “wherein the processing circuitry is further configured to control the opening/closing of the window of the vehicle, corresponding to a security state”, respectively. It is not clear, to the Examiner, why Applicant has amended these limitations to include “further”; e.g. is the controlling the opening/closing of the window of the vehicle meant to be different (in a different way) in claims 12 and 13 as compared to the already recited limitation “wherein the processing circuitry is further configured to control, where being in the drive-through area is detected or the vehicle is stopped at the at least one service location, opening/closing of a window of the vehicle” in claim 11? Examiner is assuming Applicant has amended these two claims to include “further” due to a typographical error since claims 7-9, 11 and 14-16 had to include the limitation “further” as set forth in the office action of 15 July 2021; however, Applicant is reminded that claims 12 and 13 were not directly rejected and did not need the limitation “further”.

Claims 5, 7-11 and 14-16 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi (US20170153645A1) in view of Tomohiro (JP2004280729A).
Regarding claim 1, Aoyagi discloses a vehicle control apparatus of a vehicle (see at least Figure 1 and [0002]), comprising: processing circuitry disposed in the vehicle (see at least Figure 1 and [0025]) and configured to: detect that the vehicle is in a drive-through area (see at least [0024], [0027], [0028], [0042] and [0045]); detect riding state information of riders in the vehicle (see at least Figure 1, Figure 9, [0024], [0034], [0049] and [0061]); determine a stop location of the vehicle relative to at least one service location in the drive-through area based on the detected riding state information of the riders in the vehicle (see at least Figure 9, [0006], [0024], [0030], [0031], [0049] and [0061]); and control stopping of the vehicle at the determined stop location (see at least Figure 9, [0037] and [0038]).
(see at least [0006], [0008], [0018], [0019], [0039] and [0040]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aoyagi to incorporate the teachings of Tomohiro which teaches wherein the riding state information indicates how many passengers are sitting in a front seat or a rear seat of the vehicle and whether each of the passengers is an adult or a child since they are both directed to vehicle(s) going through a drive-through area and incorporation of the teachings of Tomohiro would increase accuracy of information and thereby increase safety and reliability of the overall system. While Tomohiro is mainly focused on using such riding state information indicating how many passengers are sitting in a front seat or a rear seat of the vehicle and whether each of the passengers is an adult or a child for toll collection services, it still would have been obvious to one of ordinary skill in the art that such extra information to be added to the riding state information of Aoyagi’s disclosure would be beneficial in terms of increasing accuracy and reliability of the overall system. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply the riding state information also/further indicating how many passengers are sitting in a front seat or a rear seat of the vehicle and whether each of the passengers is an adult or a child). 

Regarding claim 5, Aoyagi as modified by Tomohiro discloses wherein the at least one service location is an order machine, a pick-up machine, or a payment machine (see at least Aoyagi Figure 9, [0024] and [0061]). Aoyagi as modified by Tomohiro discloses the claimed invention, as discussed above, except for the step of the machine being a window. It would have been an obvious matter of design choice to modify the teachings of Aoyagi as modified by Tomohiro to provide the step of the machine being a window. Since the applicant has not disclosed that the machine being a window solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Aoyagi as modified by Tomohiro will perform the invention as claimed by the applicant with any means, method, or product for the machine being a window.

Regarding claims 17 and 18, claims 17 and 18 are commensurate in scope with claim 1. See above for rejection of claim 1.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi (US20170153645A1) in view of Tomohiro (JP2004280729A) in further view of Losey (US20020143452A1).
Regarding claim 7, Aoyagi as modified by Tomohiro discloses controlling travelling of the vehicle (see at least Aoyagi [0038]).
Aoyagi as modified by Tomohiro fails to discloses control, where a service at the at least one service location is finished, travelling of the vehicle. However, such matter is suggested by Losey (see at least [0024]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aoyagi as modified by Tomohiro to incorporate the teachings of Losey which teaches knowing where a service at the at least one service location is finished since they are all directed to vehicle(s) going through a drive-through area and incorporation of the teachings of Losey would increase accuracy and reliability. Therefore, given Aoyagi as modified by Tomohiro and Losey, it would have been obvious to control, where a service at the at least one service location is finished, travelling of the vehicle to ensure the travelling of the vehicle is performed at a correct/appropriate time and place and maximize efficiency and usefulness of the overall system.

Regarding claim 8, Aoyagi as modified by Tomohiro discloses controlling the travelling of the vehicle (see at least Aoyagi [0038]).
Aoyagi as modified by Tomohiro fails to disclose detect completion of the service, and to control in accordance with a detection result of the completion of the service the travelling of the vehicle. However, such matter is suggested by Losey (see at least [0024]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aoyagi as modified by Tomohiro to incorporate the teachings of Losey to detect completion of the service with a detection result of the completion of the service since they are all directed to vehicle(s) going through a drive-through area and incorporation of the teachings of Losey would increase accuracy and reliability. Therefore, given Aoyagi as modified by Tomohiro and Losey, it would have been obvious to control, in accordance with a detection result of the completion of the service, the travelling of the vehicle to ensure the travelling of the vehicle is performed at a correct/appropriate time and place and maximize efficiency and usefulness of the overall system.

Regarding claim 9, Aoyagi as modified by Tomohiro discloses causing the vehicle to start travelling (see at least Aoyagi [0038]).
Aoyagi as modified by Tomohiro fails to disclose cause, where the completion of the service is detected, the vehicle to start travelling. However, such matter is suggested by Losey (see at least [0024]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aoyagi as modified by Tomohiro to incorporate the teachings of Losey where the completion of the service is detected since they are all directed to vehicle(s) going through a drive-through area and incorporation of the teachings of Losey would increase accuracy and reliability. Therefore, given Aoyagi as modified by Tomohiro and Losey, it would have been obvious to cause, where the completion of the service is detected, the vehicle to start travelling to ensure the travelling of the vehicle stopped is 

Regarding claim 10, Aoyagi as modified by Tomohiro and Losey discloses wherein the service is a payment service (see at least Aoyagi Figure 9, [0024] and [0061]). 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi (US20170153645A1) in view of Tomohiro (JP2004280729A) in further view of Harumoto (US20090055046A1).
Regarding claim 11, Aoyagi as modified by Tomohiro fails to disclose to control, where being in the drive-through area is detected or the vehicle is stopped at the at least one service location, opening/closing of a window of the vehicle. However, such matter is suggested by Harumoto (see at least Figure 2, [0114], [0115] and [0123]-[0127]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aoyagi as modified by Tomohiro to incorporate the teachings of Harumoto to control, where being in the drive-through area is detected or the vehicle is stopped at the at least one service location, opening/closing of a window of the vehicle since they are all directed to vehicle(s) going through a drive-through area and incorporation of the teachings of Harumoto would increase efficiency and reliability of the disclosure. 

Regarding claim 12, Aoyagi as modified by Tomohiro fails to disclose to control the opening/closing of the window of the vehicle, corresponding to weather. However, such matter is suggested by Harumoto (see at least Figures 2-4, [0114], [0115] and [0123]-[0127]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aoyagi as modified by Tomohiro to incorporate the teachings of Harumoto to control the opening/closing of the window of the vehicle, corresponding to weather since they are all directed to vehicle(s) going through a drive-through area and incorporation of the teachings of Harumoto would increase passenger comfort, efficiency and reliability of the disclosure.

Regarding claim 13, Aoyagi as modified by Tomohiro fails to disclose to control the opening/closing of the window of the vehicle, corresponding to a security state. However, such matter is suggested by Harumoto (see at least Figures 2-4, [0114], [0115] and [0123]-[0127]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aoyagi as modified by Tomohiro to incorporate the teachings of Harumoto to control the opening/closing of the window of the vehicle, corresponding to a security state since they are all directed to vehicle(s) going through a drive-through area and incorporation of the teachings of Harumoto would increase safety, efficiency and reliability of the disclosure.

Regarding claim 14, Aoyagi as modified by Tomohiro fails to disclose to close an opened window of the vehicle on a condition that a service at the at least one service (see at least Figures 2-4, [0114], [0115] and [0123]-[0127]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aoyagi as modified by Tomohiro to incorporate the teachings of Harumoto to close an opened window of the vehicle on a condition that a service at the at least one window is finished since they are all directed to vehicle(s) going through a drive-through area and incorporation of the teachings of Harumoto would increase efficiency and reliability of the disclosure.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi (US20170153645A1) in view of Tomohiro (JP2004280729A) in further view of Park (US20170001650A1).
Regarding claim 15, Aoyagi as modified by Tomohiro fails to disclose to notify, where being in the drive-- 51 - through area is detected, a user to select whether to set a mode of the vehicle to a drive-through area mode that is a driving assistant mode in the drive- through area. However, such matter is suggested by Park (see at least Figure 4, [0015], [0016], [0137], [0150]-[0156], [0161]-[0170], [0212]-[0234]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aoyagi as modified by Tomohiro to incorporate the teachings of Park to notify, where being in the drive-- 51 - through area is detected, a user to select whether to set a mode of the vehicle to a drive-through area mode that is a driving assistant mode in the drive- through area since they are all directed to vehicle(s) 

Regarding claim 16, Aoyagi as modified by Tomohiro fails to disclose to detect, where the drive-through area mode is set, leaving the drive-through area, and to notify, where leaving the drive- through area is detected, the user to release the drive-through area mode of the vehicle. However, such matter is suggested by Park (see at least Figure 4, Figures 8-12, [0015], [0016], [0137], [0150]-[0156], [0161]-[0170], [0212]-[0238]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aoyagi as modified by Tomohiro to incorporate the teachings of Park to detect, where the drive-through area mode is set, leaving the drive-through area, and to notify, where leaving the drive- through area is detected, the user to release the drive-through area mode of the vehicle since they are all directed to vehicle(s) going through a drive-through area and incorporation of the teachings of Park would increase passenger comfort, safety and reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667           

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667